            Case 4:21-cv-00400-BRW Document 4 Filed 05/13/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

PATRICK SHERMAN                                                                     PLAINTIFF

VS.                                     4:21-cv-00400 BRW

JOHN F. FORRESTER, JR., et al.                                                      DEFENDANTS

                                               ORDER

         On May 12, 2021, Plaintiff Patrick Sherman (“Plaintiff”) filed a pro se complaint.1

Asking him to file an Application to Proceed Without Prepayment of Fees and Affidavit would

be futile because Plaintiff is a three-striker under the provisions of 28 U.S.C. § 1915(g).

         The Prison Litigation Reform Act (“PLRA”) provides that a prisoner cannot proceed in

forma pauperis (“IFP”)

         if the prisoner has on 3 or more prior occasions, while incarcerated or detained in
         any facility, brought an action or appeal in a court of the United States that was
         dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
         which relief may be granted, unless the prisoner is under imminent danger of
         serious physical injury.2

         Before filing this lawsuit on January 28, 2020, Plaintiff filed at least three actions that

were dismissed for failing to state a claim upon which relief may be granted.3 Nevertheless,

Plaintiff may proceed IFP if he falls under the “imminent danger” exception to the three strikes




1
    Doc. No. 1.
2
    28 U.S.C. § 1915(g).
3
 Records in the office of the Clerk of Court for the Eastern District of Arkansas reveal that
Sherman has had at least three prior civil actions dismissed as frivolous or for failure to state a
claim. See Sherman v. Rhodes, 5:96-CV-00365 (E.D. Ark.); Sherman v. Norris, 5:97-CV-00405
(E.D. Ark.); Sherman v. Corr. Med. Serv., 5:01-CV-00161 (E.D. Ark.).
            Case 4:21-cv-00400-BRW Document 4 Filed 05/13/21 Page 2 of 2




rule.4 The exception applies only if the prisoner is in imminent danger at the time he filed his

complaint; “[a]llegations that the prisoner has faced imminent danger in the past are

insufficient.”5

         Plaintiff alleges the dismissals of his earlier cases are wrongfully considered strikes under

the PLRA, and claims other wrongs in connection with his previous lawsuits.6 I disagree. And

Plaintiff has not alleged facts that establish imminent danger, and nothing in his pleading

otherwise indicates or implies he in in imminent danger of serious physical injury. Accordingly,

Plaintiff does not qualify for the imminent danger exception. As such, this case is DISMISSED

due to Plaintiff’s failure to pay the filing fee. Plaintiff will have thirty (30) days to reopen this

case by paying the $402 filing fee in full.

         IT IS SO ORDERED this 13th day of May, 2021.



                                                        Billy Roy Wilson_________________
                                                        UNITED STATES DISTRICT JUDGE




4
  See 28 U.S.C. § 1915(g) (providing that three strikers should be granted permission to proceed
in forma pauperis if they are “under imminent danger of serious physical injury”).
5
    Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir. 1998).
6
    Doc. No. 1.
